Title: [From Thomas Jefferson to Thomas Barclay, John Bondfield, and James Carmichael, 10 April 1785]
From: Barclay, Thomas,Bondfield, John,Carmichael, James
To: Jefferson, Thomas


[Paris, 10 Apr. 1785. Joint entry in SJL under this date reads: “Mr. Carmichael at Havre. Mr. Barclay. l’Orient and Nantes. Mr. Bonfield. Bourdeaux. Whether any vessels going to Virga. before middle of May or when? To Mr. Barcl. I acknoleged receipt of China. Whether a gentleman with valet could get passage.” None of these has been found.]
